—In an action to recover damages for personal injuries, the plaintiff appeals from so much of a judgment of the Supreme Court, Kings County (Aiello, J.), entered April 17, 1996, as, upon a jury verdict finding that he did not suffer a serious injury, dismissed the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff’s claim that the verdict was against the weight of the evidence is without merit. It is well settled that a jury verdict will not be set aside absent a showing that the jurors could not have reached their verdict on any fair interpretation of the evidence (Vebeliunas v American Natl. Fire Ins. Co., 156 AD2d 555, 556; Nicastro v Park, 113 AD2d 129, 133). A review of the evidence adduced in this case demonstrates that a fair basis existed for the verdict in the defendants’ favor.
The plaintiff’s failure to ask for, or object to the absence of, a “significant” or “consequential” limitation charge during the precharge conference, his failure to object to the charge as given at any time before the jury commenced deliberations, and his failure to object to the contents of the verdict sheet submitted to the jury renders any claim of error in the charge or the verdict sheet unpreserved for appellate review (see, CPLR 4110-b; De Long v County of Erie, 60 NY2d 296, 306; Figueroa v Waldbaum’s Inc., 222 AD2d 483). We are not persuaded, under the circumstances of this case, that review in the exercise of our interest of justice jurisdiction is warranted.
The plaintiff’s remaining contentions are without merit. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.